Citation Nr: 9919791	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-19 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder, to include a bilateral shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from July 1985 to October 
1991.  The record also indicates that the veteran served in 
the National Guard.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claim of entitlement to service 
connection for a neck, shoulder, and back condition.  The 
Board notes that subsequent to the veteran's perfected 
appeal, the issue of entitlement to service connection for a 
back disorder was withdrawn by the veteran at his RO hearing 
(conducted in July 1997).  Accordingly, the Board finds the 
issue before it for consideration to be as framed on the 
title page of this decision.

With respect to the veteran's neck and shoulders, service 
connection was denied by the Denver RO in a March 1992 rating 
decision.  The veteran was notified of the Denver RO's 
decision that same month.  The veteran did not file a timely 
appeal.  As such, the March 1992 rating decision became final 
in accordance with applicable law.

In October 1996, the RO received the veteran's informal claim 
for service connection for back, neck, and shoulder pain.  
The RO denied the veteran's claim in a January 1997 rating 
decision, as no new and material evidence had been submitted.  
The veteran then perfected this appeal.  


FINDINGS OF FACT

1.  Entitlement to service connection was last denied by the 
Denver RO in March 1992; the veteran was properly notified of 
that determination, and no appeal was perfected therefrom.

2.  Evidence received since the Denver RO's March 1992 
determination consists of service personnel records, private 
medical records, VA treatment records, and the veteran's 
testimony at his RO hearing.  In effect, the state of the 
record remains unchanged.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1992 determination is 
not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

2.  The March 1992 determination is final, and the veteran's 
claim of service connection for a cervical spine disorder, to 
include a bilateral shoulder disorder, is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1998). When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5801.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1998).


II.  Factual Background

When the Denver RO considered the veteran's claim in March 
1992, the pertinent evidence of record consisted of the 
veteran's service medical records and a VA examination 
(conducted in February 1992).

The veteran's service medical records indicate that the 
veteran was involved in a motor vehicle accident in April 
1991.  At that time, the veteran complained of left-sided 
neck and back pain.  He reported no history of neck and back 
pain.  An x-ray study of the cervical spine was negative for 
both a fracture and dislocation.  No soft tissue swelling was 
seen, although there was loss of cervical lordosis without 
subluxation.  There was also no disc narrowing seen.  There 
was a question as to whether the straightening of the 
cervical lordosis represented muscle spasm.  The recorded 
assessment was mild cervical spasm.  The veteran was 
prescribed a muscle relaxant and Motrin and discharged to 
home.  In June 1991, the veteran again complained of back and 
neck pain, with an onset three days earlier.  The veteran 
reported that he had strained the muscle on the right side of 
his neck and shoulder but that it had gotten better.  He then 
lifted weights and restrained the muscle.  Subjectively, the 
veteran stated that the muscle felt tight.  An x-ray study 
was within normal limits, and the recorded assessment was 
strained muscle.  The veteran was again prescribed a muscle 
relaxant and Motrin and discharged home, with full duty.  The 
veteran's separation examination (conducted in September 
1991) is silent as to the veteran's neck and shoulders and 
contains no reference to any pertinent abnormalities, either 
self-reported or clinically observed.

The February 1992 VA examination reflects the veteran's 
complaints of intermittent neck stiffness and intermittent 
low back pulling.  It was noted that the veteran had been 
employed as a nurse's aide since his separation from service 
and that the veteran reported no changes in his medical 
history since discharge.  The veteran's April 1991 car 
accident was also noted.  The veteran reported that he had 
struck the rear of the car in front of him, receiving a jolt.  
This jolt resulted in some neck stiffness.  The veteran 
received treatment at that time, but since then, he had 
experienced intermittent stiffness of the neck.  The veteran 
was not under any doctor's care, nor did he report taking any 
medication for his neck.  The veteran stated that this was 
not serious.  Examination found a normal curve of the spine, 
without local pain, tenderness, or muscle spasm.  Range of 
motion testing was entirely normal.  The veteran's shoulder 
girdles were bilaterally symmetrical, with complete normal 
range of motion and without deficit.  Shoulder girdle 
strength was normal against resistance.  The examiner stated, 
as to the veteran's cervical spine, that there was 
insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder or any residuals 
thereof.

Subsequent to the Denver RO's March 1992 determination, the 
Los Angeles RO received and considered the veteran's service 
personnel records, private medical records (dated in February 
1993), post-service VA treatment records (dated from June 
1996 to October 1998), and the veteran's testimony at his RO 
hearing (conducted in July 1997).

The veteran's service personnel records indicate that the 
veteran served as a medical specialist in the Army.  The 
veteran's DD Form 2492 (dated and signed by an examiner in 
August 1994) reflects the veteran's car accident and his 
report of having strained a muscle in his right shoulder.  
The veteran also reported that he currently treated the 
shoulder with acupuncture.  The examiner reiterated the 
veteran's report of being in a car accident and noted that 
muscle strain in the right shoulder had resulted.  The 
examiner also noted that the shoulder was currently 
symptomatic for occasional stiffness.  No treatment was 
indicated.

The private medical records (dated in February 1993, from 
Advantage Care) document a pre-employment physical the 
veteran underwent that same month.  At that time, the veteran 
reported pain and stiffness in his back and neck.  Physical 
examination revealed discomfort in the veteran's back and 
spine upon lateral rotation.  It was noted that this defect 
was negligible or correctable and that the veteran was 
otherwise fit for any work.  It was recommended that the 
veteran refrain from constant bending and stooping, and 
lifting was limited to no more than 25 pounds.

The VA treatment records (dated from June 1996 to October 
1998), in pertinent part, document the veteran's complaints 
of headaches radiating to the back of his neck in June 1996.  
At that time, the veteran reported that his headaches were 
more tension headaches and that he had experienced them on 
and off over the past 12 months.  The veteran was initially 
evaluated by the psychiatric service and admitted for primary 
depressive reaction, with psychotic features, and 
polysubstance abuse, cocaine.  A Progress Note dated in 
August 1996 reflects the veteran's reported history of back 
and neck pain after a car accident.  An April 1997 entry 
reflects the veteran's history of having been involved in a 
car accident and that he had complained of pain in his upper 
back radiating to his neck ever since.  An x-ray study of the 
veteran's cervical spine (conducted in June 1997) revealed 
straightening of the lordotic curvature, representing muscle 
spasm.  The vertebral bodies and disc spaces were normal in 
height, and no acute fracture or dislocation was seen.  The 
pedicle and posterior elements were intact, and the 
atlantoaxial relations were normal.

At his RO hearing (conducted in July 1997), the veteran 
testified that following his car accident in service, his 
duties as a medical specialist put a lot of stress and strain 
on him, which led to the problems he was currently having.  
(Transcript (T.) at 2).  The veteran also testified that this 
car accident occurred in March 1989.  (T. at 3).  The veteran 
stated that he then complained of neck problems in April 
1991.  (T. at 3).  No physical therapy or any other form of 
treatment was provided for the veteran.  (T. at 4).  When 
asked how the shoulders were involved, the veteran testified 
that it started as a burning sensation or numbness in the 
shoulder area, which radiated up the right side of his head, 
to the right temple.  Id.  At times, it was so extreme that 
it gave him headaches.  Id.  Basically, the veteran described 
the problem not as a neck problem, per se, but as a problem 
in the shoulder area.  Id.  When asked if the symptoms had 
persisted to the present time, the veteran responded in the 
affirmative.  (T. at 5).  When asked about his separation 
from service, the veteran stated that he had reported this to 
the separation doctor but that he just basically signed the 
veteran out.  Id.  The veteran also stated that he could not 
afford treatment after service and that it was not until a 
pre-employment physical that he actually saw a doctor, in 
February 1993.  (T. at 5-6).  The veteran testified that he 
did not see another doctor after that until he was admitted 
to a VA medical center for treatment in June 1996.  (T. at 
7).  When asked if the veteran still received treatment at 
the VA medical center, the veteran responded in the 
affirmative.  Id.  When asked if any doctor who was currently 
treating the veteran had discussed any relationship between 
the veteran's service and his neck and shoulder problems, the 
veteran explained that he had had a difficult time trying to 
get one physician to evaluate him and provide a diagnosis.  
Id.  The veteran further explained that the one doctor who 
had been his primary physician over the last month or so was 
unable to put his opinion in writing but had expressed 
verbally his belief that what the veteran had could be 
related to service.  (T. at 8).  When asked if he had had any 
other injuries to the neck and shoulders since leaving 
service, the veteran responded in the negative.  (T. at 9).  
Regarding employment history, the veteran stated that since 
separation he had done security work for a couple of years 
and that he had been employed as an emergency room 
technician, a computer clerical clerk, and as a chassis 
inventory clerk.  (T. at 9).

Subsequent to the veteran's RO hearing, a December 1997 VA 
outpatient treatment record indicates that the veteran's neck 
pain was stable with medication.  The veteran was referred 
for consultation in February 1998, at which time the 
veteran's shoulder pain was diagnosed as a shoulder spasm, 
secondary to computer typing.

III.  Analysis

In March 1992, the Denver RO denied the veteran's claim for 
service connection for neck and bilateral shoulder pain, 
stating that there was insufficient clinical evidence to 
warrant a diagnosis of either an acute or chronic disorder of 
the cervical spine.  Subsequent to March 1992, the Los 
Angeles RO received and considered the veteran's service 
personnel records, private medical records, post-service VA 
treatment records, and the veteran's testimony at his RO 
hearing.  While the Board recognizes the presumption of 
credibility afforded evidence presented by a veteran in an 
attempt to reopen a final decision, it does not find the 
additional evidence to be new and material, as required by 
law.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (1998).

Specifically, while all of the post-March 1992 evidence is 
new to the record, in that it was not before the Denver RO at 
that time, none of it is material.  For evidence to be 
considered sufficient to reopen a prior denial, it must be 
both new and material.  38 C.F.R. § 3.156(a).

In this instance, the veteran's service personnel records, at 
most, indicate that the veteran complained of a right 
strained shoulder muscle in July 1994 and that he reported it 
in conjunction with his car accident in service.  The 
examiner then reiterated the veteran's report and noted that 
the veteran's right shoulder was currently symptomatic for 
occasional stiffness but was not being treated.  Here, 
however, the Board notes that the veteran's service medical 
records document involvement of the left side of the 
veteran's neck and back following his car accident in April 
1991, not the right side as reported by the veteran.  
Further, the Board finds that this history reported by the 
veteran and reiterated by the examiner was considered and 
rejected by the Denver RO in March 1992, when it denied the 
veteran's claim.  In effect then, these records are redundant  
Id.  Also, while the veteran is competent to report 
symptomatology, he is not competent to either diagnose a 
strained right shoulder muscle or relate the disorder to his 
in-service car accident.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Where the issue involves medical diagnosis 
or causation, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  As such, the 
Board finds that this additional evidence is not so 
significant, when viewed by itself or in connection with 
evidence previously assembled, that it must be considered in 
order to fairly decide the merits of the case, i.e., 
entitlement to service connection.

As to the private medical records, they are of limited 
evidentiary value as they provide no discussion of the 
veteran's claimed neck and shoulder disorder and its 
relationship to his service.  At most, they indicate that the 
veteran had discomfort in the back and spine upon lateral 
rotation.  There is no reference to the veteran's service.  
Further, there is no discussion at all as to the etiology of 
the veteran's discomfort in his back and spine.  As such, 
these records do not bear directly or substantially upon the 
specific matter under consideration, service connection. 

As to the post-service VA treatment records, while they 
reference the veteran's service medical history of being in a 
car accident and his reports of having injured his neck and 
shoulders in this accident, they ultimately relate the 
veteran's shoulder spasm to his computer typing.  Also, as to 
x-ray evidence of a current muscle spasm, the Board notes the 
absence of any accompanying clinical assessment or discussion 
as to the etiology of the veteran's muscle spasm.  As just 
stated, ultimately, as of February 1998, the clinical 
evidence of record indicates that the veteran's shoulder 
spasm is secondary to his computer use.  Therefore, these 
records do not bear directly or substantially upon the 
specific matter under consideration, service connection.  
Indeed, just the opposite is the case.

As to the veteran's testimony at his RO hearing, while it 
speaks to the chronicity and continuity of the veteran's 
reported symptoms, especially in the absence of medical 
evidence documenting continued complaints and treatment, it 
does not work to provide evidence relating this continuity of 
symptomatology to the veteran's service, particularly the car 
accident in April 1991 and the veteran's duties as a medical 
specialist.  Specifically, the veteran indicated that no 
doctor from whom he had received treatment had offered an 
opinion relating his neck and shoulder complaints to service, 
except one.  As to that doctor, the veteran stated that he 
was unable to put his opinion in writing but, rather, had 
expressed his belief verbally that there could be a 
relationship between the veteran's neck and shoulders and his 
service.  In this respect, the Board notes controlling case 
law which finds a layperson's account of what a physician 
said to be simply too attenuated and inherently unreliable to 
constitute medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The Board also notes recent case law which 
states that use of the word "could" within the context of a 
medical opinion is too speculative to constitute the required 
nexus.  See Bloom v. West, 12 Vet. App. 185 (1999).  As such, 
the Board concludes that the veteran's testimony is not so 
significant that when viewed by itself or in connection with 
evidence previously assembled it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  Further, to the extent that the veteran's 
testimony reiterated earlier contentions, the Board finds the 
veteran's testimony cumulative and redundant, as these 
contentions were previously considered and rejected by the 
Denver RO in March 1992.  Id.

The Board has disposed of this claim on the basis of whether 
new and material evidence has been submitted, as allowed by 
law.  See Barnett v. Brown, 83 F.3d. 1380; Green v. Brown, 4 
Vet. App. 382.  As such, the Board has considered whether the 
veteran was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In view of the RO's January 1997 
rating decision, the statement of the case (dated in April 
1997), and the supplemental statements of the case (dated in 
September 1997 and in October 1998), the Board finds that the 
veteran has been adequately informed of the evidence required 
in this case and afforded an opportunity to respond.

The Board notes that the Court recently announced a three-
step test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, 12 
Vet. App. 209, 218-19 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a cervical 
spine disorder, to include a bilateral shoulder disorder, the 
first element has not been met.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. at 171 
(1996).   Even on the assumption that the additional evidence 
does "contribute to a more complete picture" of the 
disability as noted in Hodge v. West, 155 F.3d 1356, 
1363(1998), the claim still lacks a nexus between current 
disability and the symptomatology in service.  In other 
words, even if the record contains new and material evidence, 
the claim remains not well grounded.


ORDER

New and material evidence has not having been submitted, the 
claim of service connection for a cervical spine disorder, to 
include a bilateral shoulder disorder, remains denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

